Exhibit 10.1

SEPARATION AGREEMENT

Between

MITEL NETWORKS CORPORATION

(the “Company”)

-and-

DONALD W. SMITH

(the “Employee”)

WHEREAS the Employee has been employed by the Company and currently holds the
position of Chief Executive Officer (“CEO”) at the Company;

AND WHEREAS the Employee entered into an Amended and Restated Employment
Agreement with the Company dated March 12, 2010 (the “Employment Agreement”);

AND WHEREAS the Employee and the Company have come to an agreement regarding the
Employee’s cessation of employment, the terms and conditions of which follow
below;

NOW THEREFORE in consideration of the mutual agreements and other good and
valuable consideration contained herein, the Company and the Employee agree as
follows:

 

I. Effective Date of Separation

The Employee’s employment with the Company shall cease on the earlier of:
(a) the date on which a new CEO is hired and commences employment as CEO with
the Company or (b) January 31, 2011, or such later date as the Company and
Employee may mutually agree to in writing (the “Separation Date”).

Prior to the Separation Date, the Employee shall continue to devote full-time
and skill to his duties and responsibilities as CEO in accordance with the terms
and conditions of the Employment Agreement.

 

II. Separation Entitlements

 

  (a) Following the Separation Date, the Company will continue to pay the
Employee his regular base salary on a bi-weekly basis, in accordance with its
normal payroll practices, from the Separation Date until August 31, 2012 (the
“Separation Payments”). For greater certainty, for purposes of this paragraph
the Employee’s regular base salary shall not include any reduction under the
Company’s Reduced Work Program (“RWP”).

 

  (b)

Employee shall be entitled to continue to participate in all employee benefit
programs and receive all benefits and perquisites of employment described in



--------------------------------------------------------------------------------

 

subparagraph 3(d) of the Employment Agreement from the Separation Date until
August 31, 2012 to the extent that the Company can continue such benefits under
the terms and conditions of the applicable plans, failing which the Employee’s
Separation Payments will be grossed up by the premium cost to the Company of any
benefits that cannot be so continued.

 

  (c) Any stock options granted to the Employee under the Employment Agreement
that are fully vested as of the Separation Date shall remain exercisable for the
earlier of (i) the balance of such options’ term, or (ii) until August 31, 2012.
Notwithstanding anything to the contrary in the stock option plan or in any
grant of options, any stock options that have not vested as of the Separation
Date shall continue to vest and remain exercisable until the earlier of (i) the
balance of such options’ term or (ii) until August 31, 2012. In no event shall
any stock options continue to vest after August 31, 2012.

 

  (d) The Employee acknowledges that the foregoing provisions are in full
satisfaction of and substitution for any and all rights in connection with the
cessation of his employment whether under contract, common law, statute or
otherwise, including termination, severance and vacation pay.

 

III. Accrued Vacation Pay, RWP Payment and Bonus

Employee will be paid:

 

  (a) Within two (2) weeks of the Separation Date, all accrued but as yet unpaid
vacation pay owing up to and including the Separation Date;

 

  (b) Within two (2) weeks of the Separation Date, a lump sum payment equal to
the total amount of base salary Employee would have received during the period
from September 1, 2010, to and including the Separation Date but for the
Company’s RWP, less the total amount of salary paid to the Employee over the
same period under the RWP. Payment of the foregoing shall be in full
satisfaction of all amounts owing to the Employee pursuant to the Company’s RWP;
and

 

  (c) Within two (2) weeks of the Separation Date, a lump sum amount equal to
2/3 of all bonuses earned by the Employee during the three (3) most recently
completed Company fiscal years.

 

IV. Directorship

Following the Separation Date, Employee may remain a member of the board of
directors of the Company (the “Board”), until such time as the Employee resigns
from the Board or until the Employee’s term as a member of the Board expires and
the Employee is not re-elected to serve as a director of the Company. Save and
except for the reimbursement of reasonable expenses incurred by Employee in
connection with his services as a member of the Board for which Employee is
entitled to reimbursement pursuant to Company policy, Employee shall not be
entitled to any other compensation or fees in connection with his services as a
director of the Company prior to August 31, 2012.

 

2



--------------------------------------------------------------------------------

V. Post-employment Co-operation

Employee shall co-operate in good faith by making himself available and
providing whatever assistance may reasonably be required by the Company with
respect to transitional and other matters until August 31, 2011.

Employee shall return to the Company all documents, materials, records, or other
property belonging to the Company or containing the Company’s proprietary
information and all copies thereof owned by or relating to the Company that are
in Employee’s possession or control.

 

VI. Release

The Employee agrees to execute a Release, in the form attached as Schedule “A”,
immediately following the Separation Date.

 

VII. Confidentiality, Non-Disclosure and Non-Solicitation

Following the Separation Date, Employee shall continue to be bound by and to
comply with all Confidentiality, Non-Disclosure and Non-Solicitation obligations
as contained in paragraph 7 of the Employment Agreement in accordance with the
terms thereof, save and except that for all purposes the Restricted Period shall
mean until August 31, 2012.

 

VIII. Independent Legal Advice

Employee has been advised that Employee may and should consult with legal
counsel prior to signing this Separation Agreement and that Employee has had the
opportunity to do so.

 

IX. Currency and Withholdings

All payments under this agreement are in Canadian dollars and shall be less
applicable and authorized withholdings and deductions.

 

X. Entire Agreement

This Separation Agreement constitutes the entire agreement between the parties
with regard to Employee’s cessation of employment. This Separation Agreement
supersedes all prior agreements between the parties with regard to Employee’s
cessation of employment, including paragraph 6 of the Employment Agreement.

 

XI. Applicable Law

This Separation Agreement shall be governed by and construed in accordance with
the laws of the Province of Ontario, Canada.

 

XII. Counterparts

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
together constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

XIII. Enforceability

The parties hereto further agree that if, for any reason, any provision herein
is unenforceable, the remainder of this Separation Agreement shall nonetheless
remain binding and in effect.

Executed as of this 1st day of September 2010.

 

/s/ Donald W. Smith

 

   

/s/ Abi Sills

 

Donald W. Smith

   

Witness

MITEL NETWORKS CORPORATION

   

/s/ Greg Hiscock

 

   

Per: Greg Hiscock

   

Title: General Counsel and Corporate Secretary

   

 

4



--------------------------------------------------------------------------------

SCHEDULE “A”

FULL AND FINAL RELEASE

I, Donald W. Smith, of the Province of Ontario, in consideration of the promises
contained in the Separation Agreement dated September 1, 2010, the sufficiency
whereof is acknowledged, hereby release and forever discharge MITEL NETWORKS
CORPORATION and all of its affiliates, partners, shareholders, subsidiaries, and
parent, related and predecessor companies (collectively, the “Companies”) and
the present and former officers, directors, employees, representatives and
agents of the Companies (collectively together with the Companies, the
“Releasees”) from all actions, causes of actions, claims and complaints which I
have or may ever have arising out of (i) my employment and/or the cessation of
my employment, and (ii) any benefits provided to me or which should have been
provided to me during my employment or subsequent to the cessation of my
employment.

I agree that I have no claims against the Releasees in respect of my employment
and/or the cessation of my employment, including, without limitation, any claims
for wages or salary, notice of termination, pay in lieu of such notice,
severance pay, overtime pay, expenses, commissions, benefits, bonus, vacation
pay, retirement compensation and specifically including any claim under common
law, contract or statute.

I further agree not to make any claim or take any proceedings whatsoever against
any other person or corporation or other entity with respect to anything
existing at the present time between me and any or all of the Releasees with
respect to the matters herein released, nor to make any claim or take any
proceedings against any person or corporation or other entity in respect of
which any claim could arise against any or all of the Releasees for contribution
or indemnity or any other relief. It is further agreed and understood that if I
hereafter make any claim or demand or commence or threaten to commence any
action, claim, complaint, application or proceeding whatsoever against the
Releasees or any one or more of them for or by reason of any cause, matter or
thing, this document may be raised as an estoppel and complete bar to any such
demand, action, claim, complaint, application or proceeding.

I have read this release and have been given an opportunity to obtain
independent legal and financial advice with respect thereto. I understand that
there is no admission of liability on the part of the Releasees and any such
liability is specifically denied by them.

All of the foregoing shall enure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators and assigns.

SIGNED AND DELIVERED on this 1st day of September, 2010 in the presence of:

 

/s/ Abi Sills     /s/ Donald W. Smith

Witness

    DONALD W. SMITH

 

A-1